Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance is the inclusion of the limitations reciting “maintain the colored electrophoretic particles in the plurality of electrophoretic elements in a dispersed state in a narrow viewing angle mode, provide the driving potentials for measuring capacitances to the plurality of touch panel electrodes all together in the narrow viewing angle mode, provide each of the one or more lower light distribution control electrodes with a potential equal to the driving potential given to a touch panel electrode opposed thereto in the narrow viewing angle mode, maintain the colored electrophoretic particles in the plurality of electrophoretic elements in a collected state in a wide viewing angle mode, provide the driving potentials for measuring capacitances to the plurality of touch panel electrodes all together in the wide viewing angle mode, and provide each of the one or more lower light distribution control electrodes with a potential having a predetermined potential difference from the driving potential given to a touch panel electrode opposed thereto in the wide viewing angle mode” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Nakajima et al. (US 2016/0004372); Wang et al. (US 2014/0347407); Kajino (US 2009/0237392); Shiota (US 2017/0010516)) discloses providing driving potentials for measuring capacitances to the electrodes all together (See Final Rejection dated 30 October 2020), however, fail to explicitly teach the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
1 February 2021